Citation Nr: 1623186	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

When this case was before the Board in July 2015 it was remanded for further development.  In March 2016, after the Appeals Management Center (AMC) last considered the claim, additional pertinent evidence was received.  Although the Veteran has not waived his right to have this evidence initially considered by the Agency of Original Jurisdiction, there is no need to remand the case for the Agency of Original Jurisdiction to consider the new evidence in view of the Board's determination that the evidence of record is sufficient to substantiate the Veteran's entitlement to the benefit sought on appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDING OF FACT

The Veteran's current right hip disability, degenerative arthritis, originated during his active service.


CONCLUSION OF LAW

The criteria for service connection for right hip disability, diagnosed as degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required before the Board decides the claim.

Accordingly, the Board will now address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that service connection is warranted for his right hip disability because it originated during service or is secondary to service-connected disability.  

Service treatment records show that the Veteran was seen in the orthopedic clinic in September 1994 because of pain in multiple joints.  The examiner noted that the Veteran had pain in both hips.  The examiner reviewed X-rays showing fluffing of the femoral head bilaterally with some loss of joint space and sub-chondral sclerosis, with possible chondrocalcinosis.  The examiner assessed mild degenerative changes of the hips with possible chondrocalcinosis. 

Approximately a week later in September 1994, the Veteran was seen at the rheumatology clinic for left hip complaints.  That physician assessed probable early osteoarthritis of the left hip even though an X-ray examination of the left hip was negative.

An October 1995 service rheumatology treatment record also addresses the left hip but not the right.  This record states, "Previous x-ray Hip nl."  This is apparently in reference to the normal X-ray findings in September 1994.  The physician examined both the left hip and left knee, and assessed diffuse osteoarthritis.

A March 1996 service rheumatology clinic record notes that the Veteran was seen because of early osteoarthritis.  At that time, he complained of left hip pain but did not complain of right hip pain.  The clinician observed that the Veteran had decreased range of motion of the left hip, with more motion of the right hip.  The impression was osteoarthritis.

At May 1996 rheumatology clinic treatment, the physician noted complaints of increasing pain in the right shoulder and the hips, more so in the left hip than the right.   The Veteran reported that pain increased with activity, and that he took pain medication four to five times weekly.  Objectively, the physician found pain in the left hip with range of motion and a slight decrease in range of motion on the left, and minimal pain in the right hip with range of motion.  The physician assessed, "Diffuse degenerative arthritis at an early age," and prescribed medication and follow-up in three months. 

The Veteran separated from service two months later, in July 1996. 

VA medical records show that degenerative changes in both hips consistent with mild osteoarthritis were seen on a CT colonography in December 2007.

Additional medical evidence confirms that the Veteran currently has degenerative arthritis of the right hip.

At a VA examination in February 2013 addressing the right hip, the Veteran provided a history of right hip symptoms beginning in June 1995, with pain at that time both on and off duty.  He reported that his right hip pain became gradually worse over the years.  He also asserted that he was diagnosed with degenerative joint disease in 1995.  The examiner provided no opinion concerning the etiology of the Veteran's right hip disability.  

In November 2015 the Veteran was afforded another VA examination in response to his claim.  Following the review of the evidence of record and examination of the Veteran, the examiner opined that it was not at least as likely as not that the Veteran's right hip degenerative arthritis was incurred in or caused by service.  The examiner provided a rationale as follows: 

There is no evidence of a right hip injury or condition in service significant enough to expect longstanding sequelae.  Additionally, osteoarthritis has developed since separation from service, evidenced by 1995 hip x[-]rays showing no degenerative joint disease, and current x[-]ray of right hip shows degenerative joint disease.

The Board notes that the 1995 hip X-rays apparently referenced by the VA examiner were September 1994 X-rays addressed in the October 1995 rheumatology treatment record for treatment of the left hip, detailed above, which stated, "Previous x-ray Hip nl."  Thus, the November 2015 examiner has erroneously relied on these in-service X-rays of the left hip, apparently believing these to represent 1995 X-rays of the right hip, to support his conclusions.  The Board has carefully reviewed the voluminous service records and finds none from 1995 which include X-ray findings for the right hip.  Contrarily, as detailed above, the X-rays reviewed by the orthopedic clinic in September 1994 did show early degenerative changes in both hips.  Thus, it is clear that the negative opinion is based on an inaccurate factual basis and is therefore not probative evidence against the claim.

In light of the service treatment records showing clinical and X-ray evidence of arthritis of the right hip and the Veteran's credible statements concerning a continuity of symptomatology following his discharge from service, the Board concludes that service connection is warranted for the Veteran's degenerative arthritis of the right hip.


ORDER

Service connection for right hip disability, diagnosed as degenerative arthritis, is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


